*760Contrary to the defendant’s contention on appeal, the hearing court correctly denied suppression of a showup identification by the victim. The showup was conducted in close temporal and spatial proximity to the time and place of the crime, and police conduct did not render the procedure unduly suggestive (see People v Duuvon, 77 NY2d 541; People v Walls, 276 AD2d 726; People v Pena, 192 AD2d 728, 729). Further, the police possessed reasonable suspicion to stop and detain the defendant pending the showup (see People v Hicks, 68 NY2d 234; People v Vaughan, 293 AD2d 693, Iv denied 98 NY2d 682; People v Devorce, 293 AD2d 550; People v Walls, supra).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Prudenti, P.J., Ritter, Krausman and McGinity, JJ., concur.